DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honkura et al (US 7,812,484).
Regarding claim 1, Honkura et al teach a method for forming a field magnet (Abstract) configured such that a cylindrical bonded magnet (Fig. 4, 13) is fixed in a tubular yoke (10 & 12) composed of a magnetic or ferrite material (Col. 14, lines 48-53), the bonded magnet obtained by binding magnet particles with a thermosetting resin (Col. 12, lines 22-24), the method comprising:
a softening step for reheating and softening the bonded magnet (Fig. 4, 13; Col. 13, lines 28-30) after thermal curing treatment; and 
a press-fitting step for fitting in the bonded magnet (13; Col. 13, line 31) after the softening step from one end side of the yoke (12) to press an outer circumferential surface of the bonded magnet against an inner surface of the yoke, 
the press-fitting step including feeding the bonded magnet relatively into the yoke while allowing a relative posture variation (40) between the bonded magnet and the yoke.
Regarding claim 2, Honkura et al teach that the softening step includes heating the bonded magnet (13; Col. 13, lines 37-49) at a temperature lower than a temperature that is higher than the thermal curing treatment (Col. 2, lines 49-52) temperature (T.sub.0) by 100° C. (T.sub.0+100° C.).
Regarding claim 3, Honkura et al teach that the press-fitting step (Fig. 4, 42) is performed without restraining an outer circumferential side of the yoke (12).
Regarding claim 5, Honkura et al teach that the yoke (12; Abstract) is a case of a motor.
Regarding claim 6, Honkura et al teach that the yoke (Fig. 4, 12) has a flat surface portion (End of 12) orthogonal to a central axis of the inner surface on another end side (Center Axis of Housing 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Honkura et al in view of Honkura et al (US 9,312,055), hereinafter the ‘055.
Regarding claim 4, Honkura et al teach a method for forming a field magnet (Abstract) configured such that a cylindrical bonded magnet (Fig. 4, 13) is fixed in a tubular yoke (10 & 12), which reads on applicants’ claimed invention.
However, Honkura et al do not disclose that the inner surface side of the yoke is formed with a tapered introduction portion whose diameter increases toward the one end side.
The ‘055 teach a production method of a case-integrated bonded magnet (Abstract) where the inner surface side of the yoke (Fig. 2, H) is formed with a tapered introduction portion whose diameter increases toward the one end side (Col. 12, lines 12-18) so that the cylindrical compact of bonded magnet (G) can be easily guided into the inner peripheral surface of the hollow cylindrical compact or yoke (H).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Honkura et al by applying structure of the inner surface side of the yoke (Fig. 2, H) formed with a tapered introduction portion whose diameter increases toward the one end side, as taught by the ‘055, in order to easily guide the cylindrical bonded magnet (13) into the inner peripheral surface of the hollow cylindrical compact or yoke (10 & 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
December 1, 2022